Citation Nr: 0432163	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  97-27 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1968.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which 
continued the 30 percent rating then in effect.  [The RO 
granted service connection for PTSD, rated zero percent in 
October 1988, increased the rating to 10 percent in December 
1988, and increased the rating again, to 30 percent, in June 
1990.  None of these rating decisions were appealed.]  The RO 
subsequently increased the rating to 50 percent in August 
1999.  See supplemental statement of the case (SSOC).  This 
action followed the veteran's May 1999 hearing at the RO 
before a local hearing officer.  In October 2002 the Board 
ordered additional development of the evidence.  In August 
2003, the Board remanded the case to the RO to satisfy due 
process requirements.  

In a VA Form 21-4138, dated in September 2002, the veteran 
withdrew his appeal as to the issues of entitlement to 
service connection for a heart disorder secondary to his 
PTSD, and for entitlement to individual unemployability 
benefits.  


FINDING OF FACT

Symptoms of the veteran's PTSD are shown to produce total 
social and industrial impairment.


CONCLUSION OF LAW

The veteran's PTSD warrants a 100 percent schedular rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.130, 4.132, Diagnostic Code (Code) 9411 
(effective prior to, and from, November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding the notice requirements 
mandated by the VCAA.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met.  And since the decision is favorable to (and 
does not prejudice) the veteran, there is no need to belabor 
the impact of the VCAA on this claim.

Factual Basis

The veteran's service records are notable in that they 
document that he was decorated for valor in combat.  

On April 1996 VA PTSD examination, it was noted that the 
veteran was homeless and unemployed for the past 8 years.  He 
had a long history of social isolation and depression.  He 
had had suicidal ideation, and it was noted that he had been 
hospitalized for suicide attempts (playing Russian Roulette).  
He appeared disheveled, and reported problems with authority 
figures.  His affect was sad, and his mood was depressed.  
PTSD, moderate was diagnosed.  

On September 1997 VA PTSD examination, it was noted that the 
veteran's affect was tense and anxious, with little range.  
He reported occasional suicidal ideation, recurring 
distressing dreams, and flashbacks.  He attempted to avoid 
these by isolating himself.  He had impaired concentration.  
PTSD, with social isolation and lack of employment, was 
diagnosed.  

At his May 1999 hearing the veteran testified that he last 
worked in 1986.  See page 9 of hearing transcript.  

On May 2004 VA PTSD examination (pursuant to the Board's 
remand), the examiner noted that he had reviewed the 
veteran's records.  It was noted that the veteran's present 
symptoms included:  depression, suicidal ideation, social 
isolation, nightmares, hypervigilance, startle response, 
panic attacks, and alcohol and marijuana use.  The severity 
of the symptoms were described as "high", and they were 
reported to be chronic  He lived with his father, who was 93 
and dying of cancer.  But for the fact that his father 
allowed him to live with him, the veteran would have been 
homeless.  He had a 12 year old son whom he saw every couple 
of months.  He had one good friend, and otherwise only a few 
acquaintances who lived nearby, and with whom he could drink 
without the fear of violence.  He had trouble with basic 
activities of daily living, and was unable to meet family 
responsibilities and work demands and responsibilities.  The 
examiner noted that the veteran had difficulty maintaining 
personal hygiene; he presented with an odor, poor hygiene, 
tattered clothing.  He had a history of panic attacks and 
depression, and reported significant work impairment.  He had 
a continued sense of poor future, restrictive range of 
affect, severe detachment from others, poor sleep, 
irritability and anger, startle response, and hypervigilance.  

In conclusion, the May 2004 examiner commented that all areas 
of the veteran's life had "been affected by his symptoms of 
PTSD including employment, activities of daily living, 
routine responsibilities, family role, physical health, 
relationships, leisure activities, education, and overall 
quality of life.  His employability continued to be poor.  
Social isolation was noted.  

Laws and Regulations

Disability evaluations are determined, essentially, by 
comparing symptoms shown with the criteria set forth in a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. §  4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
the favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

The veteran's PTSD has been assigned a schedular 50 percent 
rating under 38 C.F.R. § 4.130, Code 9411.  During the 
pendency of this appeal, the criteria for rating psychiatric 
disorders were revised (effective November 7, 1996).  From 
their effective date, the veteran is entitled to a rating 
under the revised criteria.

Under the former criteria for Code 9411, a 50 percent 
evaluation requires considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation was warranted where ability to establish 
or maintain effective or favorable relationships with people 
was severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to maintain or retain employment.  
A 100 percent evaluation required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptomatology bordering on gross repudiation 
of reality; or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.130, Code 9411 (in effect prior to 
November 7, 1996).  

Under the current Code 9411 rating criteria, effective 
November 7, 1996, a 50 percent evaluation is assigned if 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as:  impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Code 9411 
(2004).

Analysis

The only detailed competent evidence as to the current status 
of the veteran's PTSD is the report of his psychiatric 
evaluation in May 2004 (the first formal evaluation in nearly 
7 years).  It was then noted that the veteran would have been 
homeless but for the fact that he was permitted to live with 
a dying 93 year old father.  It was noted that the veteran 
was unable to maintain personal appearance and basic hygiene.  
The examiner commented that the PTSD symptoms had affected 
all aspects of the veteran's life, including employment, 
daily living, family and responsibilities, leisure, and 
overall quality of life.  The veteran's employability 
continued to be poor, and he was socially isolated.  These 
reported findings present a disability picture that can only 
be interpreted as one of total social and occupational 
impairment.  Whether under the "old' or under the "new" 
criteria, such a level of impairment warrants a 100 percent 
rating.  





ORDER

A 100 percent rating is granted for PTSD, subject to the 
regulations governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



